Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153380                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  STEVEN SWOFFORD,                                                                                         Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 153380
                                                                   COA: 324530
                                                                   Calhoun CC: 2012-003478-NI
  PAUL AUBE PETROW,
           Defendant-Appellant,
  and
  HORACIO ALVAREZ and
  FARMERS INSURANCE EXCHANGE,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 23, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., did not participate due to his prior relationship with the Sam
  Bernstein Law Firm.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2016
           d1116
                                                                              Clerk